INNKEEPERS USA TRUST

2006 TRUSTEES’ SHARE INCENTIVE PLAN



--------------------------------------------------------------------------------

Innkeepers USA Trust

2006 Trustees’ Share Incentive Plan

TABLE OF CONTENTS

 

Section

        Page

ARTICLE I

   DEFINITIONS    1

      1.01.

   Acquiring Person    1

      1.02.

   Affiliate    1

      1.03.

   Associate    1

      1.04.

   Award Date    1

      1.05.

   Board    1

      1.06.

   Change of Control    1

      1.07.

   Code    2

      1.08.

   Committee    2

      1.09.

   Company    2

      1.10.

   Continuing Trustee    2

      1.11.

   Control Affiliate    2

      1.12.

   Control Change Date    2

      1.13.

   Disability    2

      1.14.

   Effective Date    2

      1.15.

   Eligible Trustee    2

      1.16.

   Fair Market Value    3

      1.17.

   Participant    3

      1.18.

   Person    3

      1.19.

   Plan    3

      1.20.

   Related Entity    3

      1.21.

   Shares    3

ARTICLE II

   PURPOSES    4

ARTICLE III

   ADMINISTRATION    5

ARTICLE IV

   SHARES SUBJECT TO PLAN    6

      4.01.

   Issuance of Shares    6

      4.02.

   Aggregate Limit    6

      4.03.

   Reallocation of Shares    6

      4.04.

   Adjustment Upon Change in Common Shares    6

ARTICLE V

   SHARE AWARDS    7

      5.01.

   Award Upon Initial Election or Appointment    7

      5.02.

   Annual Share Awards    7

      5.03.

   Transferability    8

 

(i)



--------------------------------------------------------------------------------

Innkeepers USA Trust

2006 Trustees’ Share Incentive Plan

 

      5.04.

   Shareholder Rights    8

ARTICLE VI

   COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES    9

ARTICLE VII

   GENERAL PROVISIONS    10

      7.01.

   Unfunded Plan.    10

      7.02.

   Rules of Construction.    10

ARTICLE VIII

   AMENDMENT    11

ARTICLE IX

   DURATION OF PLAN    12

ARTICLE X

   EFFECTIVE DATE OF PLAN    13

 

(ii)



--------------------------------------------------------------------------------

Innkeepers USA Trust

2006 Trustees’ Share Incentive Plan

ARTICLE I

DEFINITIONS

 

1.01. Acquiring Person

Acquiring Person means that a Person, considered alone or together with all
Control Affiliates and Associates of that Person, is or becomes directly or
indirectly the beneficial owner of securities representing at least thirty
percent (30%) of the Company’s then outstanding securities entitled to vote
generally in the election of the Board.

 

1.02. Affiliate

Affiliate means any “subsidiary” or “parent” corporation (within the meaning of
Section 424 of the Code) of the Company, including an entity that becomes an
Affiliate after the adoption of this Plan.

 

1.03. Associate

Associate, with respect to any Person, is defined in Rule 12b-2 of the General
Rules and Regulations under the Exchange Act, as amended as of January 1, 1990.
An Associate does not include the Company or a majority-owned subsidiary of the
Company.

 

1.04. Award Date

Award Date means the date of the first Board meeting after each annual meeting
of the Company’s shareholders on and after the Effective Date and on or before
the expiration of the Plan under Article XI.

 

1.05. Board

Board means the Board of Trustees of the Company.

 

1.06. Change of Control

Change of Control means that (i) a Person is or becomes an Acquiring Person;
(ii) a Person enters into an agreement that would result in that Person’s
becoming an Acquiring Person; (iii) the Company enters into any agreement with a
Person that involves the transfer of at least fifty percent (50%) of the
Company’s total assets on a consolidated basis, as reported in the Company’s
consolidated financial statements filed with the Securities and Exchange
Commission; (iv) the Company enters into any agreement to merge or consolidate
the Company or to effect a statutory share exchange with another Person,
regardless of whether the Company is intended to be the surviving or resulting
entity after the merger, consolidation, or statutory share exchange; or (v) the
Continuing Trustees cease for any reason to constitute a majority of the Board.

 

-1-



--------------------------------------------------------------------------------

Innkeepers USA Trust

2006 Trustees’ Share Incentive Plan

 

1.07. Code

Code means the Internal Revenue Code of 1986, as amended.

 

1.08. Committee

Committee means the committee appointed by the Board to administer the Plan.

 

1.09. Company

Company means Innkeepers USA Trust.

 

1.10. Continuing Trustee

Continuing Trustee means any member of the Board, while a member of the Board
and (i) who was a member of the Board prior to March 1, 1997 or (ii) whose
nomination for or election to the Board was recommended or approved by a
majority of the Continuing Trustees.

 

1.11. Control Affiliate

Control Affiliate, with respect to any Person, means an affiliate as defined in
Rule 12b-2 of the General Rules and Regulations under the Exchange Act, as
amended as of January 1, 1990.

 

1.12. Control Change Date

Control Change Date means the date on which a Change of Control occurs. If a
Change of Control occurs on account of a series of transactions, the Control
Change Date is the date of the last of such transactions.

 

1.13. Disability

Disability means a complete physical or mental inability, confirmed by an
independent licensed physician, to perform substantially all of the services
required of a member of the Board.

 

1.14. Effective Date

Effective Date means the date that the Plan is approved by the shareholders of
the Company in accordance with Article X.

 

1.15. Eligible Trustee

Eligible Trustee means a member of the Board who is not an employee or officer
of the Company or an Affiliate.

 

-2-



--------------------------------------------------------------------------------

Innkeepers USA Trust

2006 Trustees’ Share Incentive Plan

 

1.16. Fair Market Value

Fair Market Value means, on any given date, the closing price of a Share as
reported on the New York Stock Exchange composite tape on such date, or if the
Shares were not traded on the New York Stock Exchange on such day, then on the
next preceding day that the Shares were traded on such exchange, all as reported
by such source as the Committee may select.

 

1.17. Participant

Participant means an Eligible Trustee on the applicable Award Date. For purposes
of Section 5.01 of this Plan, Participant also means an Eligible Trustee who is
granted a Share award upon his or her first election or appointment to the
Board.

 

1.18. Person

Person means any human being, firm, corporation, partnership, or other entity.
Person also includes any human being, firm, corporation, partnership, or other
entity as defined in Sections 13(d)(3) and 14(d)(2) of the Exchange Act, as
amended as of January 1, 1990. For purposes of this Plan, the term Person does
not include the Company or any Related Entity, and the term Person does not
include any employee-benefit plan maintained by the Company or by any Related
Entity, and any person or entity organized, appointed, or established by the
Company or by any subsidiary for or pursuant to the terms of any such
employee-benefit plan, unless the Committee determines that such an
employee-benefit plan or such person or entity is a Person.

 

1.19. Plan

Plan means the Innkeepers USA Trust 2006 Trustees’ Share Incentive Plan.

 

1.20. Related Entity

Related Entity means any entity that directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Company.

 

1.21. Shares

Shares means the common shares of the Company.

 

-3-



--------------------------------------------------------------------------------

Innkeepers USA Trust

2006 Trustees’ Share Incentive Plan

ARTICLE II

PURPOSES

The Plan is intended to (i) assist the Company in recruiting and retaining
trustees and (ii) promote a greater identity of interest between Participants
and shareholders by enabling Participants to participate in the Company’s future
success.

 

-4-



--------------------------------------------------------------------------------

Innkeepers USA Trust

2006 Trustees’ Share Incentive Plan

ARTICLE III

ADMINISTRATION

The Plan shall be administered by the Committee. The Committee shall have
authority to award Shares upon such terms (not inconsistent with the provisions
of the Plan) as the Committee may consider appropriate. In addition, the
Committee shall have complete authority to interpret all provisions of the Plan;
to adopt, amend, and rescind rules and regulations pertaining to the
administration of the Plan; and to make all other determinations necessary or
advisable for the administration of the Plan. The express grant in the Plan of
any specific power to the Committee shall not be construed as limiting any power
or authority of the Committee. Any decision made, or action taken, by the
Committee or in connection with the administration of the Plan shall be final
and conclusive. No member of the Committee shall be liable for any act done in
good faith with respect to the Plan. All expenses of administering the Plan
shall be borne by the Company.

 

-5-



--------------------------------------------------------------------------------

Innkeepers USA Trust

2006 Trustees’ Share Incentive Plan

ARTICLE IV

SHARES SUBJECT TO PLAN

 

4.01. Issuance of Shares

Upon the award of Shares in accordance with Article V, the Company may issue
shares from its authorized but unissued Shares.

 

4.02. Aggregate Limit

The maximum aggregate number of Shares that may be issued under this Plan is
200,000 Shares. The maximum aggregate number of Shares that may be issued under
this Plan and the number of Shares to be awarded to each Eligible Trustee under
Article V shall be subject to adjustment as provided in Section 4.04. If on any
Award Date or the date that Shares are to be issued under Section 5.01 the
number of Shares that remain available for issuance under the Plan are
insufficient to make all of the awards to be made on that date, then (i) awards
first shall be made under Section 5.01, (ii) the number of shares awarded under
Section 5.01 or 5.02, as applicable, shall be made pro rata among the Eligible
Trustees entitled to receive awards on that date and (iii) no additional Shares
shall be awarded thereafter.

 

4.03. Reallocation of Shares

If a Share award is forfeited, in whole or in part, the number of Shares that
are forfeited may be reallocated to other Share awards to be granted under this
Plan.

 

4.04. Adjustment Upon Change in Common Shares

The maximum number of Shares that may be awarded under this Plan and the number
of Shares to be awarded to each Eligible Trustee under Article V shall be
adjusted as the Board shall determine to be equitably required in the event that
(i) the Company (a) effects one or more stock dividends, stock split-ups,
subdivisions or consolidations of shares or (b) engages in a transaction to
which Section 424 of the Code applies or (ii) there occurs any other event
which, in the judgment of the Board necessitates such action. Any determination
made by the Board under this Section 4.04 shall be final and conclusive.

The issuance by the Company of stock of any class, or securities convertible
into stock of any class, for cash or property, or for labor or services, either
upon direct sale or upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of stock or obligations of the Company convertible
into such stock or other securities, shall not affect, and no adjustment by
reason thereof shall be made with respect to the maximum number of Shares that
may be issued under this Plan or the number of Shares to be awarded to Eligible
Trustees under Article V.

 

-6-



--------------------------------------------------------------------------------

Innkeepers USA Trust

2006 Trustees’ Share Incentive Plan

ARTICLE V

SHARE AWARDS

 

5.01. Award Upon Initial Election or Appointment

Each Eligible Trustee who is first elected or appointed to the Board on or after
the Effective Date and on or before the expiration of the Plan under Article IX
shall be awarded Shares on the date that such person is first elected or
appointed to the Board. The number of Shares awarded to such Eligible Trustee
shall be the number of whole Shares having a Fair Market Value that as nearly as
possible equals, but does not exceed $75,000, on the date such person is first
elected or appointed to the Board.

Twenty percent (20%) of the Shares awarded under this Section 5.01 shall be
immediately and fully vested and nonforfeitable. An additional twenty percent
(20%) of the Shares awarded under this Section shall become vested and
nonforfeitable on each of the first, second, third and fourth anniversaries of
the date the Eligible Trustee was first elected or appointed to the Board if the
Participant continues to serve as a member of the Board from that date until the
applicable anniversary date. Notwithstanding the preceding sentence, all of the
Shares shall be vested and nonforfeitable if the Participant continues to serve
as a member of the Board from the date of his or her first election or
appointment to the Board until (i) the date that the Participant’s service on
the Board ends on account of the Participant’s death or Disability or (ii) a
Control Change Date. In addition, if a Control Change Date occurs as a result of
the circumstances described in clause (v) of Section 1.06, then the preceding
sentence shall also apply, i.e., all of the Shares shall be vested and
nonforfeitable, if the Participant was a Continuing Trustee who was a member of
the Board on the day preceding the Control Change Date, whether or not he or she
is a member of the Board on the Control Change Date.

Shares awarded under this Section 5.01 that have not become vested and
nonforfeitable in accordance with the preceding paragraph shall be forfeited as
of the date that the Participant ceases to be a member of the Board.

 

5.02. Annual Share Awards

Each Eligible Trustee shall be awarded 3,000 Shares on the first Award Date.
Each Eligible Trustee shall be awarded 1,500 Shares on each Award Date after the
first Award Date. An Eligible Trustee who is first elected or appointed to the
Board on an Award Date shall receive an award of Shares under this Section 5.02
on that Award Date.

Shares awarded under this Section 5.02 will be immediately vested and
nonforfeitable.

 

-7-



--------------------------------------------------------------------------------

Innkeepers USA Trust

2006 Trustees’ Share Incentive Plan

 

5.03. Transferability

Shares that are or that have become vested and nonforfeitable under Section 5.01
or 5.02 may be transferred subject to compliance with any restrictions imposed
by federal and state securities and other laws. Shares awarded under
Section 5.01 may not be transferred before they become vested and nonforfeitable
under Section 5.01.

 

5.04. Shareholder Rights

Upon the request of the Participant, the Company shall deliver to the
Participant the certificate evidencing Shares awarded under this Article V that
are or that have become vested and nonforfeitable. A Participant shall have all
the rights of a shareholder with respect to Shares awarded under this Article V,
including the right to vote the shares and to receive all dividends thereon. The
preceding sentence shall apply to nonvested shares on and after the date that
they are issued under Section 5.01 and prior to a forfeiture of the Shares.

 

-8-



--------------------------------------------------------------------------------

Innkeepers USA Trust

2006 Trustees’ Share Incentive Plan

ARTICLE VI

COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

No Shares shall be issued and no certificates for Shares shall be delivered
under the Plan except in compliance with all applicable federal and state laws
and regulations (including, without limitation, withholding tax requirements),
any listing agreement to which the Company is a party, and the rules of all
domestic stock exchanges on which the Company’s Shares may be listed. The
Company shall have the right to rely on an opinion of its counsel as to such
compliance. Any certificate issued to evidence Shares issued under the Plan may
bear such legends and statements as the Committee may deem advisable to assure
compliance with federal and state laws and regulations. No Shares shall be
issued and no certificate for Shares shall be delivered under the Plan until the
Company has obtained such consent or approval as the Committee may deem
advisable from regulatory bodies having jurisdiction over such matters.

 

-9-



--------------------------------------------------------------------------------

Innkeepers USA Trust

2006 Trustees’ Share Incentive Plan

ARTICLE VII

GENERAL PROVISIONS

 

7.01. Unfunded Plan.

The Plan, insofar as it provides for awards, shall be unfunded, and the Company
shall not be required to segregate any assets that may at any time be
represented by awards under the Plan. Any liability of the Company to any person
with respect to any award to be made under the Plan shall be based solely upon
any contractual obligations that may be created pursuant to the Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.

 

7.02. Rules of Construction.

Headings are given to the articles and sections of the Plan solely as a
convenience to facilitate reference. The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.

 

-10-



--------------------------------------------------------------------------------

Innkeepers USA Trust

2006 Trustees’ Share Incentive Plan

ARTICLE VIII

AMENDMENT

The Board may amend the Plan from time to time or terminate the Plan at any
time; provided, however, that no amendment may become effective until
shareholder approval is obtained if shareholder approval of the amendment is
required under the rules of the New York Stock Exchange. No amendment shall,
without a Participant’s consent, adversely affect any rights of such Participant
under any outstanding awards of Shares granted under this Plan outstanding at
the time such amendment is made.

 

-11-



--------------------------------------------------------------------------------

Innkeepers USA Trust

2006 Trustees’ Share Incentive Plan

ARTICLE IX

DURATION OF PLAN

No Shares may be awarded under the Plan after the Award Date in 2015. Awards of
Shares made during the term of the Plan shall remain in effect in accordance
with its terms notwithstanding the expiration of the Plan.

 

-12-



--------------------------------------------------------------------------------

Innkeepers USA Trust

2006 Trustees’ Share Incentive Plan

ARTICLE X

EFFECTIVE DATE OF PLAN

Shares may be issued under the Plan on and after the Effective Date. The Plan
shall be effective on the date that the Plan is approved (at a duly held
shareholders’ meeting at which a quorum is present) by a majority of the votes
cast by the Company’s shareholders, voting either in person or by proxy.

 

-13-